Exhibit 10.1

JOINDER, ASSUMPTION, RATIFICATION AND MODIFICATION AGREEMENT

THIS JOINDER, ASSUMPTION, RATIFICATION, AND MODIFICATION AGREEMENT (this
“Agreement”) is made as of this 29th day of August, 2006, by and among (a)
TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation (“TESSCO”), TESSCO
SERVICE SOLUTIONS, INC., a Delaware corporation, TESSCO INCORPORATED, a Delaware
corporation, TESSCO COMMUNICATIONS INCORPORATED, a Delaware corporation,
WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation, and TESSCO BUSINESS
SERVICES, LLC, a Delaware limited liability company, (all of the aforementioned
entities, including TESSCO, being hereinafter called collectively the “Existing
Borrowers”); (b) TESSCO SUPPLY CHAIN SERVICES, LLC, a Delaware limited liability
company, TESSCO PRODUCT SOLUTIONS, LLC, a Delaware limited liability company,
TESSCO INTEGRATED SOLUTIONS, LP, a Delaware limited partnership, and GW SERVICE
SOLUTIONS, INC, a Delaware corporation (TESSCO Supply Chain Services, LLC,
TESSCO Product Solutions, LLC, TESSCO Integrated Solutions, LP and GW Service
Solutions, Inc. being hereinafter called collectively the “Additional
Borrowers”), (c) the Lenders who are or may become a party to this Agreement;
(d) WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders, and (e) SUNTRUST BANK, as Arrangement Agent (the Administrative Agent
and the Arrangement Agent are collectively referred to herein as the “Agents”).

RECITALS

Pursuant to a Credit Agreement dated as of September 25, 2003 by and among the
Existing Borrowers, Cartwright Communications Company, a Delaware corporation
(“Cartwright”) (the Existing Borrowers and Cartwright being hereinafter called
collectively the “Original Borrowers”), the Lenders named therein, and the
Agents (as the same may from time to time be amended, restated, supplemented, or
otherwise modified, the “Credit Agreement”), the Lenders agreed to make
available to the Original Borrowers a revolving credit facility (the “Revolving
Credit Facility”) pursuant to which the Lenders would make loans and other
credit accommodations (collectively, the “Loans”) to or for the benefit of the
Original Borrowers in an aggregate principal amount not to exceed $30,000,000 at
any one time outstanding.  The Original Borrowers’ obligation to repay the Loans
with interest is evidenced by the Original Borrowers’ Revolving Credit Note
dated September 25, 2003 from the Original Borrowers made payable to the Lenders
in the principal amount of up to $30,000,000 (as the same may from time to time
be amended, restated, supplemented, or otherwise modified, the “Note”).

The Credit Agreement was amended by a First Modification Agreement dated as of
February 28, 2005, by and among the Original Borrowers, the Lenders named
therein, and the Agents, whereby the Lenders and the Agents agreed to extend the
maturity of the Revolving Credit Facility until September 1, 2007.

On March 22, 2006, with the prior consent of the Agents and Lenders, Cartwright
entered into an Agreement and Plan of Merger with TESSCO Incorporated, pursuant
to which,


--------------------------------------------------------------------------------




Cartwright merged with and into Tessco Incorporated, and Tessco Incorporated
became the survivor of such merger.  In addition, with the prior consent of the
Agents and the Lenders, the Additional Borrowers were formed to further the
business purposes of the then Existing Borrowers generally.  The Agents and the
Lenders have afforded to the Existing Borrowers additional time in which to
enter into this Agreement to comply with and fulfill the obligations of Existing
Borrowers under Section 8.12 of the Credit Agreement in respect of the formation
of Additional Borrowers and the joinder and assumption required thereby.

The Existing Borrowers and the Additional Borrowers (collectively the
“Borrowers”) have requested that the Lenders and the Agents (a) permit the
Additional Borrowers to assume, jointly and severally, with the Existing
Borrowers the obligations of the Existing Borrowers under the Loan Documents (as
such term is defined herein) pursuant to the terms hereof and in timely
satisfaction of the obligations of Existing Borrowers under Section 8.12 of the
Credit Agreement in respect of such assumption and joinder, and (b) modify
certain other terms and conditions of the Loan Documents, and the Lenders and
the Agents have so agreed.

As used herein, the term “Loan Documents” means collectively, the Credit
Agreement, the Note, the First Modification Agreement, and all other documents
now or hereafter executed and delivered by the Borrowers or any other party or
parties to evidence, secure, or guarantee, or in connection with, the Revolving
Credit Facility.

AGREEMENT

NOW THEREFORE, in consideration of the premises and in order to induce the
Lenders and the Agents (a) to modify the Loan Documents, and (b) to consent to
the assumption of the Obligations (as defined in the Credit Agreement) by the
Additional Borrowers jointly and severally with the Existing Borrowers, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.             Definitions.  Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the Credit Agreement unless the
context in which such terms are used requires other meanings.

2.             Joinder and Assumption.   The Additional Borrowers hereby join in
and assume all of the Obligations jointly and severally with the Existing
Borrowers, and the Additional Borrowers hereby covenant, promise and agree
jointly and severally with the Existing Borrowers, (a) to pay to the
Administrative Agent for the account of the Lenders, the principal of and
interest on the Note, and all other sums payable thereunder, at the times, in
the manner, and in all respects as therein provided; (b) to perform and comply
with all of the terms, covenants, agreements and obligations to be performed by
the Existing Borrowers under the Note, the Credit Agreement, and all other Loan
Documents at the times, in the manner, and in all respects as therein provided;
and (c) to be bound by each and all of the terms, covenants, agreements and
obligations of the Note, the Credit Agreement, and all other Loan Documents as
though said docu­ments had originally been made, executed, and delivered by the
Original Borrowers and the Additional Borrowers.

2


--------------------------------------------------------------------------------




3.             Amendments to Credit Agreement.

a.             Effective as of the date hereof, the Credit Agreement is hereby
amended by deleting the text “, (all of the aforementioned entities, including
TESSCO, being hereinafter called collectively the “Borrowers”)” appearing in the
Preamble thereto.

b.             Effective as of the date hereof, the Credit Agreement is hereby
amended by deleting all references to “Cartwright Communications Company”.

c.             Effective as of the date hereof, the Credit Agreement is hereby
amended by deleting the definition of “Borrowers” appearing in Section 1.1 and
substituting the following in lieu thereof:

“Borrowers” shall mean collectively, TESSCO Technologies Incorporated, TESSCO
Service Solutions, Inc., TESSCO Incorporated, TESSCO Communications
Incorporated, Wireless Solutions Incorporated, TESSCO Business Services, LLC,
TESSCO Supply Chain Services, LLC, TESSCO Product Solutions, LLC, TESSCO
Integrated Solutions, LP and GW Service Solutions, Inc.

d.             Effective as of the date hereof, the Credit Agreement is hereby
amended by deleting Schedule 1.1, Schedule 6.1(a), and Schedule 6.1(b), and
substituting in lieu thereof the Schedule 1.1, Schedule 6.1(a), and Schedule
6.1(b) attached hereto.

e.             Effective as of the date hereof, the term “$10,000,000” appearing
in Section 2.7 and Section 10.7 of the Credit Agreement is hereby deleted and
the term “$25,000,000” is hereby inserted in lieu thereof.

4.             Amendment to Note.  As used in the Note the term “Borrowers”
shall hereafter mean collectively the Existing Borrowers and the Additional
Borrowers, and the Additional Borrowers hereby agree, jointly and severally with
the Existing Borrowers, to repay the principal of and interest on the Revolving
Credit Facility as provided in the Note, as amended hereby.

5.             Representations and Warranties.  In order to induce the Lenders
and the Agents to enter into this Agreement, the Borrowers hereby represent and
warrant to the Lenders and the Agents that as of the date hereof (a) no Default
of Event or Default exists under the provisions of the Loan Documents which has
not been waived by the Lenders and the Agents in writing, (b) all of the
representations and warranties of the Borrowers in the Loan Documents are true
and correct on the date hereof as if the same were made on the date hereof
(except for any representations and warranties that speak as of a certain date),
(c) no material adverse change has occurred in the business, financial
condition, prospects or operations of the Borrowers since the date of the most
recent financial statements of the Borrowers furnished to the Lenders in
accordance with the provisions of the Loan Documents, and (d) this Agreement
constitutes the legal, valid and binding obligation of the Borrowers,
enforceable in accordance with its terms.  If any of the foregoing
representations and warranties shall prove to be false, incorrect or misleading
in any material respect, the Required Lenders and/or the Administrative Agent
may,

3


--------------------------------------------------------------------------------




in accordance with the provisions of the Credit Agreement, declare that a
default has occurred and exists under the provisions of the Loan Documents, and
the Lenders and/or the Administrative Agent shall be entitled to all of the
rights and remedies set forth in the Loan Documents as the result of the
occurrence of such default.

6.             Ratification and No Novation.  The Borrowers hereby ratify and
confirm all of their obligations, liabilities and indebt­edness under the
provisions of the Note, the Credit Agreement, and the other Loan Documents, as
the same may be amended and modified by this Agreement.  The Lenders, the Agents
and the Borrowers agree that it is their intention that nothing herein shall be
construed to extinguish, release or discharge or constitute, create or effect a
novation of, or an agreement to extinguish, any of the obligations,
indebt­edness and liabilities of the Borrowers or any other party under the
provisions of the Loan Documents.  The Borrowers agree that all of the
provisions of the Note, the Credit Agreement, and the other Loan Documents shall
remain and continue in full force and effect as the same may be modified and
amended by this Agreement.  In the event of any con­flict between the provisions
of this Agreement and the provisions of the Loan Documents, the provisions of
this Agreement shall control.

7.             Opinions, etc.  Within forty-five (45) days of the date hereof,
the Borrowers shall deliver, or cause to be delivered, to the Lenders and the
Administrative Agent the written opinion or opinions of the Borrowers’ counsel,
satisfactory in form and content to each of the Lenders and the Administrative
Agent, opining, among other things, that each of the Borrowers is duly
organized, validly existing and in good standing, that this Agreement, and each
of the other documents executed and/or delivered in connection herewith have
been duly authorized by all requisite action and that such documents have been
duly executed and delivered and constitute the legal, valid and binding
obligations of the Borrowers, enforceable against them in accordance with the
terms hereof and thereof and as to such other matters as the Lenders and/or the
Administrative Agent shall request.

9.             Fees, Costs and Expenses.  As a condition precedent to the
Lenders’ and the Agents’ agreement to the modifications set forth herein, the
Borrowers shall pay to the Administrative Agent, on demand, all fees, costs and
expenses both now and hereafter paid or incurred by the Lenders or the Agents
with respect to the preparation, negotiation, execution of this Agreement and
all documents related thereto, including, without limitation, reasonable
attorney’s fees and expenses, recording costs and costs of record searches.

10.           Applicable Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Maryland.

11.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Lenders, the Agents, the Borrowers, and their respective
successors and assigns.

12.           Counterparts.  This Agreement may be executed in any number of
duplicate originals or counterparts, each of such duplicate originals or
counterparts shall be deemed to be an original and all taken together shall
constitute but one and the same instrument.  The parties further agree that
facsimile signatures shall be binding on all parties and have the same force and
effect as original signatures.

[signatures follow]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed and sealed, the day and year first above written.

WITNESS:

 

 

 

BORROWERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO INCORPORATED.

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS  INCORPORATED

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------




 

 

 

 

TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO SUPPLY CHAIN SERVICES, LLC

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Name:

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO PRODUCT SOLUTIONS, LLC

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Name:

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LP

 

 

 

 

BY:

 

TESSCO Product Solutions, LLC, General Partner

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Name:

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS INC.

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

 

 

 

 

 

Name:

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

6


--------------------------------------------------------------------------------




 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARRANGEMENT AGENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

7


--------------------------------------------------------------------------------